— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, commenced this CPLR article 78 proceeding seeking to annul a tier III disciplinary determination finding him guilty of violating prison disciplinary rules prohibiting assaults on other inmates and violent conduct. As the Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto were expunged from petitioner’s institutional record, petitioner has already been afforded all of the relief to which he is entitled. This matter must therefore be dismissed as moot (see Matter of Gathers v Artus, 59 AD3d 795 [2009]; Matter of Arriaga v Smith, 55 AD3d 1115 [2008]).
Cardona, P.J., Spain, Lahtinen, Malone Jr. and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.